DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim to domestic priority to U.S. Patent Application No. 15/852726; filed 12/22/2017; U.S. Patent Application No. 13/284592, filed 10/28/2011; and U.S. Provisional Application No. 61/408373, filed 10/29/2010.  However, the Examiner believes that there was no support for the subject matter of claims 32 and 62 in the amended claim set that accompanied the initial 6/7/2019 filing of the present application in these priority applications.  MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  Further, the AIA  status of U.S. Patent Application No. 15/852726 was also under dispute as outlined in the Office Action dated 1/8/2021 in the prosecution history of the U.S. Patent Application No. 15/852726.  If the Applicant disagrees with this analysis, the Examiner respectfully requests that the Applicant provide reasons why the application should continue to be examined under the pre-AIA  first to invent provisions.  According to MPEP 2159.02, simply amending claims 32 and 62, as done in the response filed on 4/8/2022 will not be sufficient grounds for maintaining the pre-AIA  status of the application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
The Applicant’s election of species C1 and C2 in the reply filed on 4/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 40-41 and 58-59 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 42 is objected to because of the following informalities:
in claim 42, line 2: “the the” should be “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-38, 42, 44-57, and 60-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “a temperature difference between a plantar site and one or more other plantar sites exceeds a tissue damage threshold” in lines 9-10 and “the temperature difference between the plantar site and the one or more other plantar sites” in lines 13-14, but it is not clear how one can obtain a single temperature difference for three or more sites which is connoted by the phrase “or more”.
Claims 33-38, 42, 44-57, and 60 are rejected by virtue of their dependence from claim 32.
Claim 42 recites “the user’s two feet” in which there is insufficient antecedent basis for the user in this claim.
Claim 45 recites “the temperature difference for at least one sensor of the plurality of sensors” in lines 1-3, but it is not clear if this recitation is the same as, related to, or different from “a temperature difference between a plantar site and one or more other plantar sites exceeds a tissue damage threshold” of claim 32, lines 9-10.  If they are the same, consistent terminology should be used.  If they are different, there is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites “information based on the pressure” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “information based on a pressure sensed by the pressure sensor” of claim 49, lines 2-3.  If they are the same, “information based on the pressure” in lines 3-4 should be “the information based on the pressure”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 50 recites “information based on the moisture” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “information based on a moisture sensed by the moisture sensor” of claim 50, lines 2-3.  If they are the same, “information based on the moisture” in lines 3-4 should be “the information based on the moisture”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 53 recites “the user’s feet” in line 2 in which there is insufficient antecedent basis for the user in this claim.
Claim 54 recites “the predetermined time period” in lines 4 in which there is insufficient antecedent basis for the user in this claim.
Claim 54 recites “a difference in temperature information from the plantar site to the one or more other plantar sites” in lines 6-7, but it is not clear if this recitation is the same as, related to, or different from “a temperature difference between a plantar site and one or more other plantar sites” of claim 32, lines 9-10. If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be distinguished from each other.  Also, if they are different, it is not clear how one can obtain a single difference in temperature information for three or more sites which is connoted by the phrase “or more”.
Claim 56 recites “the user’s clothing” in line 2 in which there is insufficient antecedent basis for the user in this claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-38, 42, 44-55, and 60-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 32-38, 42, 44-55, and 60-61 are directed to a method of detecting a temperature difference using a computational algorithm, which is an abstract idea.  Claims 32-38, 42, 44-55, and 60-61 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 32 is as follows:
Step 1: Claim 32 is drawn to a machine.
Step 2A – Prong One: Claim 32 recites an abstract idea.  In particular, claim 32 recites the following limitations:
[A1] receiving the temperature information and for identifying whether a temperature difference between a plantar site and one or more other plantar sites exceeds a tissue damage threshold; and 
 [B1] provides an alert if the temperature difference between the plantar site and the one or more other plantar sites exceeds the tissue damage threshold.  
These elements [A1]-[B1] of claim 32 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 32 recites the following limitations that are beyond the judicial exception:  
[A2] an input device including a plurality of sensors, each sensor for generating an input based on a temperature; and 
[B2] a transmission device for transmitting temperature information based on each of the inputs;
[C2] a processing unit; and 
[D2] an output device including a display.
These elements [A2]-[D2] of claim 32 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Furthermore, the elements [B2]-[D2] is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  Element [D2] is also merely adding insignificant extra-solution activity to the judicial exception, i.e., simply displaying the results of the algorithm that uses conventional, routine, and well known elements.
Step 2B: Claim 32 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  In particular, the sensors are nothing more than resistive temperature sensor detecting temperature.  Such temperature sensors are conventional as evidenced by: 
U.S. Patent Application Publication No. 2004/0019303 (Thompson) discloses that resistive temperature sensor are conventional (paragraphs 0057-0058 and 0061 of Thompson); and
U.S. Patent Application Publication No. 2003/0163053 (Ogura) discloses that resistive temperature sensor are well-known (paragraph 0038 of Ogura).
Further, the elements [B2]-[D2] do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 33-38, 42, 44-55, and 60 depend from claim 32, and recite the same abstract idea as claim 32.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 33: wherein the plurality of sensors comprises a resistive sensor (the resistive sensors, explained above, do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception);
Claim 34: the input device includes a sensor that senses supersensory data, the transmission device transmits supersensory information based on the supersensory data to the output device, and the output device presents or logs feedback data based on the supersensory information (pressure sensors do not integrate the exception into a practical application since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply data gathering and do not amount to significantly more since pressure sensors are conventional, routine, and well known elements – see paragraph 0013 of U.S. Patent Application Publication No. 2008/0108913; the transmission and output devices being mere computer components that do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception).
Claim 35: the output device provides the alert using at least one of a visual display, a tactile display and an auditory alert (a computer display does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception); 
Claim 36: wherein the output device provides the alert using the visual display, and the visual display is configured to display at least one area corresponding to a location of one of the plurality of sensors (a computer display does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception);
Claim 44: wherein the output device provides the alert remotely from the input device (sensors being remote from a computer display does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception);
Claim 45 wherein the output device stores the temperature difference for at least one sensor of the plurality of sensors (a computer memory does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception;
Claim 46: wherein the processing unit receives the temperature information remotely from the input device (sensors being remote from a processor does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception);
Claim 47: wherein the transmission device transmits the temperature information remotely from the input device (sensors being remote from a transmission does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception).
Claim 48: wherein the output device comprises at least one of a wristband, a smartphone, a heads-up display device, a tongue display device, a back display, a web-based application, a LCD display, a cellular telephone, a personal laptop, a USB key, and a dongle (conventional computer products does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception);
Claim 49: the input device includes a pressure sensor, the transmission device transmits information based on a pressure sensed by the pressure sensor, and the display presents information based on the pressure (pressure sensors do not integrate the exception into a practical application since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply data gathering and do not amount to significantly more since pressure sensors are conventional, routine, and well known elements – see paragraph 0013 of U.S. Patent Application Publication No. 2008/0108913; the transmission and output devices being mere computer components that do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception).
Claim 50: wherein the input device includes a moisture sensor, the transmission device transmits information based on a moisture sensed by the moisture sensor, and the display presents information based on the moisture (moisture sensors do not integrate the exception into a practical application since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply data gathering and do not amount to significantly more since moisture sensors are conventional, routine, and well known elements – see col. 9, lines 40-60 of U.S. Patent No. 6209144; the transmission and output devices being mere computer components that do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception).
Claim 51: wherein the input device includes at least one of an accelerometer and gyroscope (accelerometers do not integrate the exception into a practical application since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply data gathering and do not amount to significantly more since accelerometers are conventional, routine, and well known elements – see paragraph 0029 of U.S. Patent Application Publication No. 2010/0262044).
Claim 60: wherein the processing unit is included in the output device (conventional computer products does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception).  
Each of these claims limitations does not integrate the exception into a practical application and does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
The analysis of claim 61 is as follows:
Step 1: Claim 32 is drawn to a process.
Step 2A – Prong One: Claim 61 recites an abstract idea.  In particular, claim 32 recites the following limitations:
[A1] 61. A quantification and analysis method, comprising: 
[B1] generating an input based on a temperature; 
[C1] transmitting temperature information based on the input; 
[D1] receiving the temperature information; 
[E1] identifying whether a temperature difference between a plantar site and one or more other plantar sites exceeds a tissue damage threshold; and 
[F1] providing an alert if the temperature difference between the plantar site and the one or more other plantar sites exceeds the tissue damage threshold.  
These elements [A1]-[F1] of claim 61 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 61 recites the following limitations that are beyond the judicial exception:  
[A2] using a plurality of sensors.
These element [A2] of claim 61 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Step 2B: Claim 32 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the sensors are nothing more than resistive temperature sensor detecting temperature.  Such temperature sensors are conventional as evidenced by: 
U.S. Patent Application Publication No. 2004/0019303 (Thompson) discloses that resistive temperature sensor are conventional (paragraphs 0057-0058 and 0061 of Thompson);
U.S. Patent Application Publication No. 2003/0163053 (Ogura) discloses that resistive temperature sensor are well-known (paragraph 0038 of Ogura).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-33, 35, 37-38, 42, 44-48, 52, 56-57, and 60-61 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2009/005373 (Russell)(cited by Applicant).
To the extent that it can be argued that all the features taught by Russell are not provided in a single embodiment, Russell discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Russell, and/or it is a simple substitution of one known element for another so as to obtain predictable results.
With respect to claim 32, Russell teaches a sensor-based quantification and analysis system, comprising: 
an input device including a plurality of sensors (the temperature sensitive elements 4 of Russell), each sensor for generating an input based on a temperature; and 
a transmission device (the wireless transceiver 19 of Russell) for transmitting temperature information based on each of the inputs;
a processing unit (the central processing unit of Russell; “A central unit can communicate wirelessly with both electronic insoles and this can be used to analyse the temperature and provide comparison data. Each individual insole can comprise simple electronics for only measuring temperature and transmitting to the processing unit. This processing unit can then analyse data and provide feedback to the user. The processing device could be a mobile phone, PDA, PC or custom device”; page 10, lines 9-13 of Russell) for receiving the temperature information and for identifying whether a temperature difference between a plantar site and one or more other plantar sites exceeds a tissue damage threshold (“The system is arranged to detect and compare differences between the user’s feet temperature” (abstract of Russell); “applying at least one algorithm to said user’s foot temperature data to detect and compare said received user’s foot temperature with acquired foot temperature data relating to temperature of the user’s other foot, to detect a difference over a period of time” (page 3 of Russell); “a processor arranged to receive and compare user temperature data from the temperature sensing element(s) to detect a difference beyond a threshold in temperature sensed by the temperature sensor units” (page 4 of Russell); “comparing the foot temperature data relating to each foot for a difference beyond a threshold in temperature of each foot indicative of increased risk of foot ulceration” (page 4 of Russell); “Temperature sensing elements 4 are incorporated within both the left and right footwear and a detected temperature comparison is made between each foot to determine any local difference between each foot. This difference is used to determine the likelihood of ulceration and alert the patient of the need to seek further professional advice” (page 5 of Russell); “The evaluation process compares the temperature for each sensing zone of the foot within the shoe with those identical areas from the other foot as well as comparing temperature between adjacent areas on the same foot for each individual foot. Increased local temperature (being the temperature between adjacent areas of a foot or between feet) may be caused as a result of either physical activity or time of day variations as well as inflammation” (page 9 of Russell)); and 
an output device including a display that provides an alert if the temperature difference between the plantar site and the one or more other plantar sites exceeds the tissue damage threshold (“output an audible or visual alarm in the event of a difference beyond a threshold to alert the user of a potential adverse health problem” (abstract of Russell); “outputting by said separate module an audible or visual alarm to alert a user of a potential adverse health problem” (page 3 of Russell); “output an audible or visual alarm in the event of a difference beyond a threshold in temperature sensed by the temperature sensor units, to alert a user of a potential adverse health problem” (page 4 of Russell); “This difference is used to determine the likelihood of ulceration and alert the patient of the need to seek further professional advice” (page 5 of Russell); “when an event is initially detected and recorded the processor will activate a local alert to alert the individual being monitored of a potential problem. This alert can be an audible and/or visual alarm. Alternatively, the alert can be transmitted to the individual’s PDA, mobile telephone or other computer type device 25” (page 10 of Russell)).  
With respect to claim 33, Russell teaches that the plurality of sensors comprises a resistive sensor (the resistive temperature sensing devices of Russell). 
With respect to claim 35, Russell teaches that the output device provides the alert using at least one of a visual display, a tactile display and an auditory alert (“output an audible or visual alarm in the event of a difference beyond a threshold to alert the user of a potential adverse health problem” (abstract of Russell); “outputting by said separate module an audible or visual alarm to alert a user of a potential adverse health problem” (page 3 of Russell); “output an audible or visual alarm in the event of a difference beyond a threshold in temperature sensed by the temperature sensor units, to alert a user of a potential adverse health problem” (page 4 of Russell); “This difference is used to determine the likelihood of ulceration and alert the patient of the need to seek further professional advice” (page 5 of Russell); “when an event is initially detected and recorded the processor will activate a local alert to alert the individual being monitored of a potential problem. This alert can be an audible and/or visual alarm. Alternatively, the alert can be transmitted to the individual’s PDA, mobile telephone or other computer type device 25” (page 10 of Russell)).
With respect to claim 37, Russell teaches that the input is adjusted for external temperature conditions (“Change in environmental conditions (such as temperature, humidity) can be removed as this is common to both feet”; page 9 of Russell). 
With respect to claim 38, Russell teaches that the plurality of sensors correspond to portions of a user’s feet (“The insert 2 incorporates one or more temperature sensitive elements 4 that are arranged over one or more areas 7 of the innersole to provide temperature sensing zones 3. It is preferable that the temperature sensitive elements 4 are located in close proximity to the plantar surface of an individual’s foot such that there is a thermal conductive path between the temperature sensitive elements 4 and the individual’s foot. The arrangement of temperature sensitive zones 3 is selected in order to provide optimum coverage of those areas of the individual’s foot that tend to be most susceptible to ulceration”; page 6 of Russell). 
With respect to claim 42, Russell teaches that the plantar site and the one or more other plantar sites are from portions of the user’s two feet (“The system is arranged to detect and compare differences between the user’s feet temperature” (abstract of Russell); “applying at least one algorithm to said user’s foot temperature data to detect and compare said received user’s foot temperature with acquired foot temperature data relating to temperature of the user’s other foot, to detect a difference over a period of time” (page 3 of Russell); “a processor arranged to receive and compare user temperature data from the temperature sensing element(s) to detect a difference beyond a threshold in temperature sensed by the temperature sensor units” (page 4 of Russell); “The evaluation process compares the temperature for each sensing zone of the foot within the shoe with those identical areas from the other foot as well as comparing temperature between adjacent areas on the same foot for each individual foot. Increased local temperature (being the temperature between adjacent areas of a foot or between feet) may be caused as a result of either physical activity or time of day variations as well as inflammation” (page 9 of Russell)).  
With respect to claim 44, Russell teaches that the output device provides the alert remotely from the input device (the inserts 2 are remote from the audible or visual alarm).  
With respect to claim 45, Russell teaches that the output device stores the temperature difference for at least one sensor of the plurality of sensors (“a communication system for communicating said user’s foot temperature stored in said data store to a separate module for storage” (page 3 of Russell); “to store for subsequent downloading or to transmit user foot temperature data or temperature difference data in temperature sensed by the temperature sensor units” (page 4 of Russell); “These events 24 are stored for future retrieval and analysis by providing feedback over time of transitory events that is used by the microprocessor 8 to improve the accuracy over time using self-learning” (page 9 of Russell)).  
With respect to claim 46, Russell teaches that the processing unit receives the temperature information remotely from the input device (the data is transmitted from the insert using the wireless transceiver 19 of Russell to the central processing unit of Russell; page 10, lines 9-13 of Russell).  
With respect to claim 47, Russell teaches that the transmission device transmits the temperature information remotely from the input device (the data is transmitted from the insert to the central processing unit of Russell; page 10, lines 9-13 of Russell).  
With respect to claim 48, Russell teaches that the output device comprises at least one of a wristband, a smartphone, a heads-up display device, a tongue display device, a back display, a web-based application, a LCD display, a cellular telephone, a personal laptop, a USB key, and a dongle (Russell teaches a mobile phone, a PDA, PC, a watch, a computer; page 10 of Russell).  
With respect to claim 52, Russell teaches that the alert is provided based on a location of the generated inputs on a user’s body (The alert is generated based on the location of the sensors indicating temperature differences beyond a threshold on the user’s body).  
With respect to claim 56, Russell teaches that at least one of the plurality of sensors is disposed inside, within or external to the user’s clothing (“said item of footwear is selectable from the list including shoes, sandals, boots, socks or hosiery. Preferably, said temperature sensing element is woven into a fabric item such as a sock or other material used to form an inner sole for a shoe”; pages 4-5 of Russell).  
With respect to claim 57, Russell teaches that the input device comprises at least one of insoles, orthotics, socks, shoes, inserts, casts, air-casts, splints, prosthetics, dressings, and tubular sleeves (“said item of footwear is selectable from the list including shoes, sandals, boots, socks or hosiery. Preferably, said temperature sensing element is woven into a fabric item such as a sock or other material used to form an inner sole for a shoe”; pages 4-5 of Russell). 
 With respect to claim 60, Russell teaches that the processing unit is included in the output device (the central processing unit and the output device can be a mobile phone or PDA; page 10 of Russell)
With respect to claim 61, Russell teaches a quantification and analysis method, comprising: 
generating an input based on a temperature, using a plurality of sensors (generating data by the temperature sensitive elements 4 of Russell); 
transmitting temperature information based on the input (transmitting by the wireless transceiver 19 of Russell); 
receiving the temperature information (receiving by the central processing unit of Russell; “A central unit can communicate wirelessly with both electronic insoles and this can be used to analyse the temperature and provide comparison data. Each individual insole can comprise simple electronics for only measuring temperature and transmitting to the processing unit. This processing unit can then analyse data and provide feedback to the user. The processing device could be a mobile phone, PDA, PC or custom device”; page 10, lines 9-13 of Russell); 
identifying whether a temperature difference between a plantar site and one or more other plantar sites exceeds a tissue damage threshold (“The system is arranged to detect and compare differences between the user’s feet temperature” (abstract of Russell); “applying at least one algorithm to said user’s foot temperature data to detect and compare said received user’s foot temperature with acquired foot temperature data relating to temperature of the user’s other foot, to detect a difference over a period of time” (page 3 of Russell); “a processor arranged to receive and compare user temperature data from the temperature sensing element(s) to detect a difference beyond a threshold in temperature sensed by the temperature sensor units” (page 4 of Russell); “comparing the foot temperature data relating to each foot for a difference beyond a threshold in temperature of each foot indicative of increased risk of foot ulceration” (page 4 of Russell); “Temperature sensing elements 4 are incorporated within both the left and right footwear and a detected temperature comparison is made between each foot to determine any local difference between each foot. This difference is used to determine the likelihood of ulceration and alert the patient of the need to seek further professional advice” (page 5 of Russell); “The evaluation process compares the temperature for each sensing zone of the foot within the shoe with those identical areas from the other foot as well as comparing temperature between adjacent areas on the same foot for each individual foot. Increased local temperature (being the temperature between adjacent areas of a foot or between feet) may be caused as a result of either physical activity or time of day variations as well as inflammation” (page 9 of Russell)); and 
providing an alert if the temperature difference between the plantar site and the one or more other plantar sites exceeds the tissue damage threshold (“output an audible or visual alarm in the event of a difference beyond a threshold to alert the user of a potential adverse health problem” (abstract of Russell); “outputting by said separate module an audible or visual alarm to alert a user of a potential adverse health problem” (page 3 of Russell); “output an audible or visual alarm in the event of a difference beyond a threshold in temperature sensed by the temperature sensor units, to alert a user of a potential adverse health problem” (page 4 of Russell); “This difference is used to determine the likelihood of ulceration and alert the patient of the need to seek further professional advice” (page 5 of Russell); “when an event is initially detected and recorded the processor will activate a local alert to alert the individual being monitored of a potential problem. This alert can be an audible and/or visual alarm. Alternatively, the alert can be transmitted to the individual’s PDA, mobile telephone or other computer type device 25” (page 10 of Russell)).

Claims 34, 49, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell in view of U.S. Patent Application Publication No. 2011/0054359 (Sazonov).
With respect to claims 34 and 49, Russell teaches that the input device includes a sensor that senses supersensory data (the pressure sensor 20 of Russell).  Russell also teaches a transmission device (the wireless transceiver 19 of Russell), a processing unit (the central processing unit of Russell), and an output device (the individual’s PDA, mobile telephone or other computer type device 25).  Sazonov discloses pressure readings collected from a plantar sensor, pressure data from those readings transmitted to a processor, and feedback data (the user’s posture, activity, energy expenditure, number of steps, distance, body weight, cadence) presented or logged based on the pressure data (paragraphs 0008, 0035, 0040, 0048, 0065, 0079, and 0158 of Sazonov).  It would have been obvious to one of ordinary skill in the art to use the pressure readings collected from the pressure sensor 20 of Russell, use the pressure data from those readings transmitted to the central processing unit of Russell, and present or log feedback data in the form of the user’s posture, activity, energy expenditure, number of steps, distance, body weight, and/or cadence so that the user will get a better overall picture of their health status.
 With respect to claim 34, the combination teaches or suggests that the input device includes a sensor (the pressure sensor 20 of Russell) that senses supersensory data (the pressure readings), the transmission device (the wireless transceiver 19 of Russell) transmits supersensory information (the transmitted pressure data) based on the supersensory data to the output device (the individual’s PDA, mobile telephone or other computer type device 25), and the output device presents or logs feedback data (feedback in the form of the user’s posture, activity, energy expenditure, number of steps, distance, body weight, and/or cadence) based on the supersensory information.  
With respect to claim 49, the combination teaches or suggests that the input device includes a pressure sensor (the pressure sensor 20 of Russell), the transmission device (the wireless transceiver 19 of Russell) transmits information (the transmitted pressure data) based on a pressure sensed by the pressure sensor, and the display presents information based on the pressure (feedback in the form of the user’s posture, activity, energy expenditure, number of steps, distance, body weight, and/or cadence).  
With respect to claim 51, Russell teaches that the input device includes a sensor that senses supersensory data (the pressure sensor 20 of Russell).  Russell also teaches a transmission device (the wireless transceiver 19 of Russell), a processing unit (the central processing unit of Russell), and an output device (the individual’s PDA, mobile telephone or other computer type device 25).  Sazonov discloses readings collected from a plantar pressure sensor and an accelerometer, data from those readings transmitted to a processor, and feedback data (the user’s posture, activity, energy expenditure, number of steps, distance, body weight, cadence) presented or logged based on the pressure data (paragraphs 0008-0012, 0033-0035, 0040, 0048-0049, 0065, 0079, and 0158 of Sazonov).  It would have been obvious to one of ordinary skill in the art to use the pressure readings collected from the pressure sensor 20 of Russell and the acceleration readings from the accelerometer of Sazonov, use the data from those readings transmitted to the central processing unit of Russell, and present or log feedback data in the form of the user’s posture, activity, energy expenditure, number of steps, distance, body weight, and/or cadence so that the user will get a better overall picture of their health status.
With respect to claim 51, the combination teaches or suggest that the input device includes at least one of an accelerometer and gyroscope (the accelerometer of Sazonov).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell in view of U.S. Patent Application Publication No. 2009/0177257 (Khodak).
Russell teaches the display of a simple image of both feet and comparing the immediate or average temperature at different zones (page 10 of Russell). Khodak teaches that a thermal map provides different colors to indicate different temperature values (paragraph 0019 of Khodak). It would have been obvious to one of ordinary skill in the art to display images of both feet in which different colors indicate different temperature values so that the user can get a sense of the temperature distribution of the entire foot.  
With respect to claim 36, the combination teaches or suggests that the output device provides the alert using the visual display, and the visual display is configured to display at least one area corresponding to a location of one of the plurality of sensors (the display of the temperature distribution of the feet as sensed by the temperature sensitive elements 4 of Russell).  

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell in view of U.S. Patent Application Publication No. 2001/0044588 (Mault).
Mault discloses a monitor system which allows a person to remotely monitor a physical parameter of a patient. Mault further discloses the system wherein the input device further includes a sensor that senses supersensory data (paragraph 0039 of Mault - the sensor system may also comprise a microphone, video camera, other imaging device, motion sensor, accelerometer, indirect calorimeter, spirometer, respiration detector, sleep apnea detector, heart sensor, immunological sensor, fluid detection or analysis device, blood glucose monitor, diaper wetting sensor, or other physiological monitor or ambient condition monitor; paragraphs 0049-0050 and 0061 of Mault discloses ambient temperature). The combination further teaches that the transmission circuitry (paragraph 0040 of Mault - transceiver, or wireless transmitter) transmits supersensory information based on the supersensory data to the output device (paragraph 0040 of Mault transmitted from senor to computing device), and the output device (paragraph 0043 of Mault - computing device includes one or more output devices such as a printer, display or audio output device) presents or logs feedback data based on the supersensory information.  It would have been obvious to one having ordinary skill in the art, at the time of invention, to include other sensors, similar to that disclosed by Mault, to transmit their data to the central processing unit of Russell, and display the measurements based on the data so as to provide additional information to the user about the conditions to which measurements are taken.
With respect to claim 50, the combination teaches or suggests that the input device includes a moisture sensor (the fluid detection device of Mault), the transmission device transmits information based on a moisture sensed by the moisture sensor (the central processing unit of Russell so transmits), and the display presents information based on the moisture (the display of the combination so presents).  

Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell in view of U.S. Patent Application Publication No. 2011/0263950 (Larson).
With respect to claim 53, Russell teaches that it is preferable that the temperature sensitive elements 4 are located in close proximity to the plantar surface of an individual’s foot such that there is a thermal conductive path between the temperature sensitive elements 4 and the individual’s foot (page 6 of Russell). The arrangement of temperature sensitive zones 3 is selected in order to provide optimum coverage of those areas of the individual’s foot that tend to be most susceptible to ulceration (page 6 of Russell).
Larson teaches the bony prominences are locations that are susceptible to ulceration and have lower pressure thresholds (paragraph 0011 and 0199 of Larson). It would have been obvious to one having ordinary skill in the art at the time of invention to place the temperature sensitive elements 4 at bony prominences since Russell teaches that the sensors should be placed at locations most susceptible to ulceration and Larson teaches such locations.  Additionally, Larson teaches placing sensors at less susceptible locations (paragraph 0199 of Larson).  It would have been obvious to one having ordinary skill in the art at the time of invention to place the temperature sensitive elements 4 at less susceptible locations since it provides a better overall picture of the feet’s conditions.  
With respect to claim 53, the combination teaches or suggests that at least a portion of the plurality of sensors correspond to bony prominences of the user’s feet (the location of the temperature sensitive elements 4 at bony prominences), and the portion of the plurality of sensors corresponding to the bony prominences of the user’s feet are at a higher risk category than sensors corresponding to other areas of the user’s feet (the temperature sensitive elements 4 at bony prominences are at a higher risk category than the temperature sensitive elements 4 at less susceptible locations).  

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell in view of Larson, and further in view of WO 2008/006995 (Vuillerme).
The combination teaches that at least a portion of the plurality of sensors correspond to bony prominences of the user’s feet (the location of the temperature sensitive elements 4 at bony prominences), and the portion of the plurality of sensors corresponding to the bony prominences of the user’s feet are at a higher risk category than sensors corresponding to other areas of the user’s feet (the temperature sensitive elements 4 at bony prominences are at a higher risk category than the temperature sensitive elements 4 at less susceptible locations).
Vuillerme teaches that the threshold values depend on the zone associated with the sensor considered (page 3 of the English translation of Vuillerme).  Larson also teaches the assignment of different thresholds to specific locations on the user’s body (paragraph 0199 of Larson) including lower thresholds at the more susceptible bony prominences.  It would have been obvious to one having ordinary skill in the art at the time of invention to place use different thresholds at different sensor locations, including lower thresholds at the more susceptible bony prominences, so as to avoid ulcers in highly susceptible locations which would appear before they would appear elsewhere.
With respect to claim 54, the combination teaches or suggests that the higher risk category is defined by the tissue damage threshold being lower (see the above 103 analysis), by a lower percentage of inputs indicating that the tissue damage threshold has been exceeded, by a total number of inputs within the predetermined time period indicating that the tissue damage threshold has been exceeded, and/or by a lower total number of inputs indicating that a difference in temperature information from the plantar site to the one or more other plantar sites has been exceeded.

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell, in view of Vuillerme.
Russell teaches a processing unit (the central processing unit of Russell; “A central unit can communicate wirelessly with both electronic insoles and this can be used to analyse the temperature and provide comparison data. Each individual insole can comprise simple electronics for only measuring temperature and transmitting to the processing unit. This processing unit can then analyse data and provide feedback to the user. The processing device could be a mobile phone, PDA, PC or custom device”; page 10, lines 9-13 of Russell) for receiving the temperature information and for identifying whether a temperature difference between a plantar site and one or more other plantar sites exceeds a tissue damage threshold (“The system is arranged to detect and compare differences between the user’s feet temperature” (abstract of Russell); “applying at least one algorithm to said user’s foot temperature data to detect and compare said received user’s foot temperature with acquired foot temperature data relating to temperature of the user’s other foot, to detect a difference over a period of time” (page 3 of Russell); “a processor arranged to receive and compare user temperature data from the temperature sensing element(s) to detect a difference beyond a threshold in temperature sensed by the temperature sensor units” (page 4 of Russell); “comparing the foot temperature data relating to each foot for a difference beyond a threshold in temperature of each foot indicative of increased risk of foot ulceration” (page 4 of Russell); “Temperature sensing elements 4 are incorporated within both the left and right footwear and a detected temperature comparison is made between each foot to determine any local difference between each foot. This difference is used to determine the likelihood of ulceration and alert the patient of the need to seek further professional advice” (page 5 of Russell); “The evaluation process compares the temperature for each sensing zone of the foot within the shoe with those identical areas from the other foot as well as comparing temperature between adjacent areas on the same foot for each individual foot. Increased local temperature (being the temperature between adjacent areas of a foot or between feet) may be caused as a result of either physical activity or time of day variations as well as inflammation” (page 9 of Russell)).  Russell does not teach the value of the threshold, which suggests that such a threshold is up to the designer’s preference based on accuracy of diagnosis and tolerance levels. Further, Vuillerme teaches that the threshold values depend on the zone associated with the sensor considered (page 3 of Vuillerme).  As such, the value of the threshold is a results-effective variable that would have been optimized through routine experimentation based on the designer’s preference based on the accuracy of diagnosis, the location of the sensor, and tolerance levels.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the value of the threshold so as to obtain the designer’s preference based on the accuracy of diagnosis, the location of the sensor, and tolerance levels.
In view of the above, the feature of “wherein the tissue damage threshold is at least 4 degrees Fahrenheit” of claim 55 would have been obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791